                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 STEPHEN MORDECAI et al.                           :
                                                   :                 CIVIL ACTION
                v.                                 :
                                                   :                 NO. 19-4351
 PROGRESSIVE CASUALTY                              :
 INSURANCE COMPANY et al.                          :


                                              ORDER

       AND NOW, this        5th   day of November, 2019, upon consideration of Defendant

Progressive Casualty Insurance Company’s Notice of Removal (ECF No. 1) and its Motion to

Dismiss Counts II and IV of Plaintiff’s Complaint (ECF No. 4), and all documents filed in

support thereof and in opposition thereto, it is ORDERED as follows:

       1.      Defendant’s Motion to Dismiss (ECF No. 4) is DISMISSED as moot because this

Court lacks subject matter jurisdiction to adjudicate this action.

       2.      This matter is REMANDED to the Court of Common Pleas of Montgomery

County pursuant to 28 U.S.C. § 1447(c).

       3.      The Clerk of Court shall CLOSE this case.

       IT IS SO ORDERED.


                                                       BY THE COURT:




                                                       /s/ Judge John Milton Younge
                                                       Judge John Milton Younge
